Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Status of Claims
	Claims 1-13 were previously withdrawn by Examiner.  These currently pending claims are directed toward a method.
Status of Previous Objections / Rejections
	The March 17, 2022 Office action (OA) included only a restriction requirement and a broad 35 USC 112(b) specification rejection, both of which are maintained.  
Answer to Restriction Arguments
	Using MPEP §803, Applicant argues that the search and examination of this application can be made without serious burden.  More specifically, Applicant states that “Examiner would not be unduly burdened if forced to examine method claims 1 to 13 because both the originally filed "system" claims and pending "method" claims are directed to inventions classified in the same technology class.”  Applicant also contends that “requiring Applicants to file a continuation or divisional application is counter to the USPTO's policy of ‘providing timely, predictable, and reliable intellectual property rights’ to inventors and the US public.”
Regarding the policy issue, it is true that compact prosecution and a level of predictability and reliability is desired.  But, it is also true that filing of continuation and divisional applications may be appropriate for some distinct inventions, and this does not necessarily run counter to the aforementioned policy.  In this case, the system and method claims could potentially be in the same application if one or the other invention type were initially examined and the other invention type is suitable for rejoinder upon allowance.   This, however, is not always possible if the method claim is examined first, or if the claim types are not made commensurate in scope with each other.  Thus, it is unclear at this juncture how the aforementioned policy is contravened with a proper restriction requirement.
Regarding the lack of undue burden contention, this allegation relies on the unsupported assumption that the search and the examination of both inventions would be coextensive.  While there may be some overlap in the searches of the two inventions, there is no reason to believe that the searches would be identical.  Some of the additional burden relates to subject matter that is not common to the groups (i.e., divergent subject matter), use of different search strategies in view of the different types of inventions, and preparing a related Office action.  This includes the manipulative steps of the method claims.  Whereas some manipulative steps may be functional in apparatus claims and could be impliedly met by an apparatus, such steps must be fully considered in method claims and may thus require further search.  There are also claim interpretation and other potential non-prior art issues that present differently in apparatus versus method claims.  Thus, finding relevant prior art is not the only issue that affects the concept of undue burden.


Therefore, based on the additional work involved in searching and examining multiple distinct inventions in the same application, restriction of the distinct inventions is proper.  
According to the MPEP, the reasons above, including the separate status in the art and the different potential fields of search, present a sufficient showing of a serious or undue burden if restriction were not required.  See MPEP 808.02.  
For at least the above-stated reasons, the restriction requirement is still deemed proper and is therefore made FINAL.
Claim Objections
The amendment to these claims filed on August 17, 2022, does not comply with the requirements of 37 CFR 1.121(c) because claim 1-13 use an improper status identifier.  The status identifier for these claim reads ‘Previously Presented’ although the claims were withdrawn.  See MPEP §714 II. C for the pertinent rules.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Since claims 1-13 are withdrawn they cannot be examined at this juncture.  There are no other pending claims.  As such, the instant application presently contains no examinable claims.  Therefore, in that sense, at least the above-bolded aspect of the 112(b) statute is not presently met.

Response to Arguments
Applicant’s remarks filed 8-17-2022 related to the 103 rejections of the prior apparatus claims and the issue of potentially filing a continuation or divisional application are noted.  Applicant states that any rejection of "method" claims 1 to 13 based on the combined teachings of the same references supports Applicant’s position that Examiner would not be unduly burdened by examining the present "method" claims 1 to 13.
First, it is unclear whether or not the same or similar prior art could apply to the distinct inventions.  This is, of course, not the standard for determining whether there is a potential undue burden with respect to searching and examining a set of claims, or whether restriction is proper.  Even clearly distinct inventions in unrelated applications have often invoked the same 35 USC 102 and 103 prior art, depending on how the claims are written.  Therefore, Applicant’s arguments in this regard are unpersuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012).  Note that the language in an AIR form is not a substitute for the requirements of an AIC, where appropriate.  The mere filing of an Applicant Initiated Interview Request Form (PTOL-413A) or a Letter Requesting Interview with Examiner, in EFS-Web, may not apprise Examiner of such a request in a timely manner.  
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/Examiner, Art Unit 1779